Hall, Judge.
The parties in this appeal claim title to real estate which the Housing Authority of the City of Atlanta brought an action to condemn. The defendant in error filed an answer in the condemnation suit praying (a) that fee simple title to the tract of land be decreed in her and (b) that she have judgment awarding her the fund found to be the value of the tract. The plaintiff in error prayed for similar relief. It was stipulated that the construction of the will, which was all of the evidence in the case, was the sole issue to be determined by the judge without a jury. The trial court entered up a judgment construing the will in favor of *843the defendant in error; however, the record does not show that there has been a condemnation award. The writ of error to the Supreme Court (construction of a will) was transferred to this court by a holding that “The sole question was who was entitled to the funds. . . ” There being no final judgment as yet on this question, the writ of error must be dismissed for lack of a final judgment over which this court has jurisdiction. Code Ann. § 6-701.
Decided January 16, 1964.
Scott, Scroggins, Cash & Crim, Frank T. Cash, for plaintiff in error.
Foster & Fudge, Norman H. Fudge, contra.

Writ of error dismissed.


Nichols, P. J., and Bussell, J., concur.